526 Pa. 447 (1991)
587 A.2d 309
David H. SMITH, individually and as Administrator of the Estate of Patricia Smith, Deceased, Appellant,
v.
Robert LINN, D.O., Lyle Stuart, Inc., Dixon-Shane, Inc., Howard Rosenfeld, M.D., Robard Corporation of Cherry Hill, N.J.
v.
HANCE BROTHERS and White Company, Wilson Foods Corporation, Delare Associates, Inc., General Foods Corporation, U.S. Gelatin, Division of Peter Cooper Corporation.
Supreme Court of Pennsylvania.
Argued January 14, 1991.
Decided March 20, 1991.
Thomas B. Rutter, Philadelphia, for appellant.
Albert B. Gerber, Philadelphia, for Lyle Stuart, Inc.
Before NIX, C.J., and LARSEN, FLAHERTY, ZAPPALA, PAPADAKOS and CAPPY, JJ.

ORDER
PER CURIAM:
Order affirmed.
McDERMOTT, J., did not participate in the consideration or decision of this case.